DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, 8, 10, 11, 15, 17, 18, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junk et al. (US 2019/0065923 A1) in view of Zheng (US 2018/0293481 A1).
Regarding claim 1, Junk teaches an apparatus, comprising:
a bracket having a base (902), a first meandering amplification arm (904) connected to and extending away from the base in a first direction, and a second meandering amplification arm (906) connected to and extending away from the base in a second direction opposite the first direction, the first meandering amplification arm having a first meandering configuration (bent configuration is considered “meandering”), the second meandering amplification arm having a second meandering configuration (bent configuration is considered “meandering”); and
a radio frequency identification (RFID) tag mounted to the base of the bracket (100);

amplify an antenna gain associated with the RFID tag [0051]; or increase a communication range associated with the RFID tag [0046].
Junk lacks the meandering configuration including orthogonal bends.
Zheng teaches a first arm having a first meandering configuration including a first series of orthogonal bends and the second arm having a second meandering configuration including a second series of orthogonal bends (Fig. 1, Fig. 2, left and right side arms have bends resulting in arms that are orthogonal to the base).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the orthogonal arms as taught by Zheng because it provides an RFID tag with better performance (see paragraph 0030 of Zheng).
Regarding claim 5, Junk teaches wherein the bracket further includes a mounting arm connected to and extending away from the base in a third direction oriented orthogonal to the first direction and orthogonal to the second direction, the mounting arm including a through hole structured to receive a fastener to mount the bracket to an object (208).
Regarding claim 7, Junk teaches wherein the mounting arm is oriented at an angle relative to the base (Fig. 2).
Regarding claim 8, Junk teaches wherein the bracket further includes a hang tab connected to and extending away from the first meandering amplification arm in the first direction, the hang tab including a through hole structured to receive a fastener to hang the bracket from an object (208, Fig. 2).
Regarding claim 10, Junk teaches wherein the hang tab is coplanar with the first meandering amplification arm (Fig. 2).

Regarding claim 21, Junk teaches wherein the base includes a notch (228) and a feed arm (1800), the notch extending inwardly from an edge of the base located adjacent the meandering amplification arm (notch extends through entire base thickness), the feed arm being positioned centrally within the notch (Fig. 22), the feed arm extending from a center portion of the base outwardly (extending upwards, Fig. 22), past the edge of the base, to the meandering amplification arm (Fig. 22).
Regarding claim 22, Junk teaches wherein the notch is centrally located along the edge (Fig. 2).
Regarding claim 23, Junk teaches wherein the feed arm is aligned with an internal antenna of the RFID tag (Fig. 22, feed arm aligns with entire RFID tag).
Regarding claim 24, Junk further teaches the first amplification arm including a through hole structured to receive a fastener to hang the bracket from an object (hole 914 is on left side of the horizontal bar shown in Fig. 9).
Junk lacks the configuration of the through hole.
Zheng teaches a through hole located proximate a free end of the first amplification arm, the through hole structured to receive a fastener to hang the bracket in a vertical orientation from an object (hole through 8 is a through hole that is attached to a fastener, which would place the object in a vertical configuration with the tag facing upwards – Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the arms as taught by Zheng because it provides an RFID tag with better performance (see paragraph 0030 of Zheng).
Regarding claim 26, Junk teaches wherein the first amplification arm defines a first end of the bracket, wherein the second amplification arm defines a second end of the bracket opposite the first end, and wherein the second end is separated from the first end by a distance equal to approximately one-half of a wavelength of a radio frequency at which the RFID tag is to operate [0045].
Claims 2, 3, 4, 6, 9, 12-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junk as modified by Zheng and further in view of Abe et al. (US 2018/0006378 A1). The teachings of Junk and Zheng have been discussed above.
Regarding claims 2, 3, 6, and 9 Junk teaches further comprising a casing structured to encase at least a portion of the bracket (100).
Junk lacks the non-conductive material.

Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the casing discussed in Abe because it ensures that the casing will protect the components without interfering with any of the wireless signals being transmitted.
Regarding claim 4, Junk further teaches wherein the casing includes a first portion structured to encase the at least the portion of the bracket (bottom half of casing, Fig. 2, Fig. 3), and a second portion connected to and extending away from the first portion in the first direction (top half of casing), the second portion including a through hole spaced apart from the bracket and structured to receive a fastener to hang the casing from an object (106).
Regarding claims 12-14, 16, and 19, these claims are analogous to the claims above and are therefore also taught by Junk in view of Abe.
Allowable Subject Matter
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Zheng and are required by the amendments regarding the configuration of the arms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876